Citation Nr: 1616897	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-45 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for a neurological disorder of the upper and lower extremities, claimed as a nerve disorder. 

7.  Entitlement to service connection for psychiatric condition, claimed as a nerve disorder, to include whether new and material evidence has been received to reopen a previously denied claim.  

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of vision.
 
9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.
 
10.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2015.  A transcript of the hearing has been associated with the claims file.  

The claim of service connection for rheumatoid arthritis was previously characterized as service connection for arthritis in all joints.  The claim has been recharacterized to best reflect the actual medical condition for which the Veteran is seeking service connection, as reflected during his Board hearing.  See Board Hr'g Tr. 10.  

The Board has likewise recharacterized the claim of service connection for a nerve disorder to separately list a neurologic condition and a psychiatric condition.  The Board has bifurcated the issues to reflect that a claim of service connection for the psychiatric component of the claim was previously denied in April 1992.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. §  7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the current claim is not a new claim because in his original claim the Veteran described, and VA had construed, the claim as encompassing any psychiatric disorder.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen, and the Board has bifurcated and recharacterized the issue to reflect this jurisdictional issue.  The remaining issues involving new and material evidence have been characterized as such for the same jurisdictional reason.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issues involving service connection for psychiatric condition and loss of vision, plus the original claim of service connection for rheumatoid arthritis, low back disorder, prostate disorder, hypertension, and a neurological disorder of the upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board is issuing a separate decision under a different docket number regarding the Veteran's appeal for entitlement to nonservice-connected pension benefits from November 1, 2009, to December 1, 2010.  That decision will be sent to the Veteran and his representative under separate cover.


FINDINGS OF FACT

1.  The evidence received since the April 1992 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for a psychiatric condition, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  The evidence received since the June 2005 statement of the case is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for loss of vision, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence received since the March 1974 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for a right and left knee condition, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

4.  A right and left knee disorder, currently manifested by osteoarthritis, is shown to have been incurred during service. 





CONCLUSIONS OF LAW

1.  Because evidence received since April 1992 is new and material, the claim of service connection for a psychiatric condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

2.  Because evidence received since June 2005 is new and material, the claim of service connection for a loss of vision is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

3.  Because evidence received since March 1974 is new and material, the claim of service connection for a right knee condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

4.  Because evidence received since March 1974 is new and material, the claim of service connection for a left knee condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

5.  A right knee condition, currently manifested by osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  A left knee condition, currently manifested by osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material 

A.  Applicable Law

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

However, if new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  New and material evidence  under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468. 





B.  Discussion

Psychiatric

In this case, the Veteran's prior claim of service connection for a psychiatric condition will be reopened.  

The Veteran filed an original claim of service connection in March 1974.  The claim was denied in an October 1974 rating decision.  

He filed a petition to reopen in October 1981.  Copies of the Veteran's military personnel record were obtained in March 1982.  The RO sent a letter in June 1983 informing the Veteran that he needed to furnish evidence showing the existence of this disability since service, if he wished to reopen his claim.  He did not respond.  

He filed a petition to reopen in April 1991.  Later that same month, April 1991, the RO sent him a letter informing him that he must submit new and material evidence if he wished to reopen his claim. 

Approximately three months later, in July 1991, he again wrote to VA asking that his claim be reopened.  He also requested a hearing before the RO.  That hearing was held in August 1991.  

A rating decision was then issued in April 1992.  Notification of this decision was sent to a general delivery address, which was his last known mailing address of record as given during an August 1991 RO hearing.  This mailing was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not appeal the April 1992 determination, and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

The claim was originally denied in October 1974 on the basis that a "chronic nervous disorder--claimed by [V]eteran [was] not shown by the evidence of record."  In the most recent rating decision, issued in April 1992, the claim was denied on the basis that new and material evidence warranting service connection for a psychiatric disorder of any diagnosis had not been presented.  

The relevant evidence of record at that time, as cited in the April 1992 rating decision, included a pre-determination hearing in August 1991; "[s]ome additional service medical records"; hospitalization records at two different VA medical facilities in 1982 and 1983.  

Several months after the April 1992 rating decision was issued, the Veteran's military personnel file was received in June 1992.  Portions of these records were previously received in March 1982, but were incomplete and are not readable in their entirety.  The newly received records do not allow for reconsideration under 38 C.F.R. § 3.156(c) because they do not relate to the psychiatric condition.  Rather, they show the dates of the Veteran's service, the units in which he served, and other basic administrative information regarding his service.  None of these facts were previously in dispute.  Therefore, the original claim may not be reconsidered pursuant to 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

Since that time, the Veteran's ongoing VA medical records have been obtained, which reflect further treatment for his claimed symptoms.  Also, the Veteran testified at the Board hearing in October 2015 indicating that he has had symptoms since service.  For purposes of this determination, his testimony is assumed to be credible.  See Duran, 7 Vet. App. at 220.  

The Board finds that this evidence is "new" because it was not before the adjudicator in April 1992.  The Board also finds that the new evidence is "material" because it relates to whether a current psychiatric condition is related to service, which is the reason the claim was previously denied.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric condition.  Hence, the appeal to this extent is allowed.    

Loss of Vision

The Veteran filed an original claim of service connection for loss of vision in December 2004.  The RO denied the claim in a May 2005 rating decision.  The Veteran then filed an NOD later in May 2005.  An SOC was issued in June 2005.  The claim was denied on the basis that the Veteran had "defective vision," which was "a constitutional or developmental abnormality which existed prior to service."  

This SOC was mailed to the Veteran at his last known mailing address of record, which was a VA Domiciliary.  That mailing was returned to the RO as unclaimed.  Accordingly, the RO remailed the SOC to the last known address for the Veteran prior to the VA Domiciliary address.  That mailing was not returned.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Veteran did not then file a substantive appeal (VA Form 9) within 60 days of the June 2005 SOC, and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the December 2004 claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed the instant petition to reopen in July 2008.  Since that time, he has testified before the Board indicating that he was exposed to radiation during service, which he feels caused vision loss.

The Board finds that this evidence is "new" because it was not before the adjudicator in June 2005.  The Board also finds that the new evidence is "material" because it relates to whether the Veteran's eye condition may have progressed during service, which relates to the reason the claim was last denied.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for loss of vision.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

As a final matter, the Board again notes that the Veteran's military personnel file was received in June 1992.  Portions of these records were previously received in March 1982, but were incomplete and are not readable in their entirety.  The newly received records do not allow for reconsideration under 38 C.F.R. § 3.156(c) because they do not relate to the loss of vision.  Rather, they show the dates of the Veteran's service, the units in which he served, and other basic administrative information regarding his service.  None of these facts were previously in dispute.  Therefore, the original claim may not be reconsidered pursuant to 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

Right & Left Knee

The Veteran filed an original claim of service connection for right and left knee conditions in March 1974.  The claim was denied in October 1974 on the basis that the STRs showed "[n]o evidence of injury or complaint, treatment, or diagnosis of abnormality regarding the knees," and there was "[n]o evidence of residuals of injury of knees," including as a result of a motor vehicle accident during service.  Furthermore, the October 1974 rating decision cited a post-service VA examination, which "showed knees totally normal in every respect."  

Notification of this decision was sent to his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not appeal the October 1974 determination, and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed a petition to reopen the claim in May 1983.  In June 1983, the RO sent him a letter informing him that "to reopen your claim you need to furnish evidence which shows the existence of [the] claimed disabi1t[y] from service discharge to the present time."  This letter was sent to his last known address of record.  (Several days prior to when this letter was sent, the RO contact the Veteran by telephone; he refused to give his new address.)  He did not respond to the RO's request for evidence.  Accordingly, the May 1983 claim is considered abandoned.  See 38 C.F.R. § 3.158(a) (2015).  

In August 1981, the Veteran filed a general statement expressing his "wish to reopen my compensation claim[.]"  He did not specify which claim, and no action was taken on the knees.  

He then filed a specific petition to reopen the claim of service connection for the knees in March 2006.  A handwritten note, presumably written by the RO, notes that the claim form was not signed.  The RO sent him a letter in March 2007 asking him to sign and return the form.  In July 2008, he submitted a new statement specifically identifying the knees.  

The instant May 2009 rating decision now on appeal recognized the March 2006 statement as a request to reopen.  

In light of this history, the last adjudication of the claim on the merits occurred in the March 1974 rating decision.  

Since that time, additional relevant evidence has been received.  This includes his October 2015 Board hearing testimony and ongoing VA medical records showing treatment for chronic knee pain.  Also of record is a July 1998 General Medical examination showing the Veteran's complaints of intermittent right knee pain since a motor vehicle accident (MVA), and an assessment of bilateral knee injury in the past with residual.  

The Board finds that this evidence is "new" because it was not before the adjudicator in March 1974.  The Board also finds that the new evidence is "material" because it relates to whether a current bilateral knee disorder is the result of injury during service, which is the reason the claim was denied in March 1974.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for right and left knee disorders.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

As a final matter, the Board again notes that the Veteran's military personnel file was received in June 1992.  Portions of these records were previously received in March 1982, but were incomplete and are not readable in their entirety.  The newly received records do not allow for reconsideration under 38 C.F.R. § 3.156(c) because they do not relate to the knee condition.  Rather, they show the dates of the Veteran's service, the units in which he served, and other basic administrative information regarding his service.  None of these facts were previously in dispute.  Therefore, the original claim may not be reconsidered pursuant to 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

II. Service Connection

The Veteran maintains that service connection for a right and left knee disorder is a result of an MVA during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

B.  Discussion

After careful consideration of the pertinent facts in light of the applicable law, the Board finds that service connection for a right and left knee disorder is warranted.  First, the Veteran is diagnosed with osteoarthritis in his knees, as confirmed more recently during VA treatment in April 2008.  Next, the Veteran competently and credibly testified at the October 2015 Board hearing that symptoms of this condition first started with an MVA during service.  See October 2015 Board Hr'g Tr. 39.  As the Veteran's knee pain is a matter within his competence to identify and discuss, his credible statements of symptomatology starting during service support a grant of service connection.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Also favorable, the Veteran underwent a VA examiner examination in June 1974, which was approximately four months after his separation from service.  At that time, the Veteran complained of having trouble with his knees.  Although the objective portion of the VA examiner examination was negative, this examination is nonetheless further evidence supporting the appeal to the extent it confirms ongoing symptomatology continuing after service.  See 38 C.F.R. § 3.304(b).  

Finally, with specific regard to the nexus element, the Veteran underwent a general VA medical examination in July 1998.  This VA examiner reviewed the Veteran complaints of knee pain, right greater than left, since the MVA during service.  The VA examiner diagnosed "[b]ilateral knee injury in the past with residual."  The Board notes that this diagnosis indicates a nexus to the Veteran's in-service injury as there were no other past injuries.  This opinion is also brief.  However brief, it reflects the VA examiner's opinion that the in-service injury is related to the current condition in each knee.  As such, it is favorable evidence of a nexus.  This favorable opinion is uncontradicted.  

Accordingly, all material elements of the claim are in equipoise, including the nexus requirement.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a psychiatric condition, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for loss of vision, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for a right knee condition, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a left knee condition, the appeal to this extent is allowed.

Service connection for a right knee condition, currently manifested by osteoarthritis, is granted.  

Service connection for a left knee condition, currently manifested by osteoarthritis, is granted.  



REMAND

Missing Service Records

The Veteran wrote in an October 1981 statement that he first had a mental health examination in Germany at the 5th General Army hospital.  At his August 1991 DRO hearing, he testified that this occurred at Fort Lyon, Colorado.  See DRO Hr'g Tr. 2.  The Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) advises that service treatment records do not include records of mental health treatment.  Those records, like records of hospitalization in service, are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.   For that reason a separate request for mental hygiene or mental health outpatient treatment records must be made in this case at both the 5th General Army hospital in Germany and at Fort Lyon, Colorado.

He also testified at this October 2015 Board hearing that he had treatment at the emergency room at a "European hospital" after his MVA during service.  Board Hr'g Tr. 6.  

Finally, the Veteran maintains that he was exposed to radiation during service while guarding nuclear missiles.  See October 2015 Board Hr'g Tr. 3-4.  For claims based on exposure to ionizing radiation by reason of the nature of military duties, a separate Personnel Information Exchange System (PIES) request is to be prepared to obtain a copy of the record of occupational exposure to ionizing radiation from the Official Military Personnel File (OMPF), service treatment records (STRs), or any other record that contains radiation exposure information.  See M21-1 IV.ii.1.C.3.e.,  Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  These records of occupational exposure to ionizing radiation used by the service departments include DD Form 1141, Record of Occupational Exposure to Ionizing Radiation; NAVMED 6470/10, Record of Occupational Exposure to Ionizing Radiation, and NAVMED 6470/11, Record of Occupational Exposure to Ionizing Radiation From Internally Deposited Radionuclides, for the Navy, and the equivalent NRC Form 5.  See id.  

In this case, it does not appear that a request has been made to obtain relevant records pertaining to the Veteran's potential exposure to radiation during service.  Upon remand, this must be undertaken.  

Missing Post-Service Records

Relevant to all claims of service connection, the Veteran testified at his Board hearing that he has been receiving disability benefits from the Social Security Administration (SSA) since 1992.  His complete records from the SSA must be obtained.  

Similarly, his complete VA medical records, regardless of date or potential relevance, must be obtained.  Of particular note, the Veteran testified at the October 2015 Board hearing that he had been treated at VA since 1974.  See Board Hr'g Tr. 23.  He also testified that he had emergency "outsourced" treatment at "Hillcrest and Providence" for his back.  Board Hr'g Tr. 14.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  Accordingly here, those VA treatment records and "outsourced" records must be obtained.  

With further regard to his psychiatric treatment history, he testified at the DRO hearing that he had seen "a few more private psychiatrists" after service.  See DRO Board Hr'g Tr. 3.  He also reported during a July 1998 VA examination that he had been incarcerated in the unit for the Criminally Insane at Vernon State Hospital in about 1975.  In an April 2008 statement, he identified this incarceration as occurring in 1988 rather than 1975.  Because those non-federal records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  




VA Examinations

The claims of service connection must be remanded to arrange for VA examinations to address the complex medical questions raised by the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this regard, the Board notes that the Veteran has indicated that multiple of his claimed conditions may be related to radiation exposure during service.  At present, he has not cited or submitted competent scientific or medical evidence that the claimed conditions are radiogenic diseases. Accordingly, the development procedures outlined in 38 C.F.R. § 3.311(b)(4) are not yet invoked.  However, the subsequent development undertaken on remand may prompt such development.  Accordingly, the RO is reminded to take such action where the evidence indicates (a) radiation exposure and (b) cited or submitted competent scientific or medical evidence that the claimed conditions are radiogenic diseases.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment with private psychiatrists after service, the Vernon State Hospital, and all other private medical providers and facilities.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

He should also be invited to cite or submit competent scientific or medical evidence that the claimed conditions  may be induced by ionizing radiation.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those since 1974.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of all outstanding service treatment records, including mental health records and hospitalization as a "European hospital."  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed rheumatoid arthritis, low back, and neurologic disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant relevant to rheumatoid arthritis, the low back, and a neurological disorder of the upper and lower extremities.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed a prostate disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all prostate disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?  

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering all questions (a) to (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed hypertension and coronary artery disease.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant related to hypertension and coronary artery disease.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering all questions (a) and (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric condition.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering all questions (a) and (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed loss of vision.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all vision disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering all questions (a) and (b), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

11.  After completing all actions set forth in paragraphs 1-10, undertake any further action needed as a consequence of the development completed in paragraphs 1-10 above, to include development of any claims under the provisions of 38 C.F.R. § 3.311 pertaining to claims based on exposure to ionizing radiation.

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


